Per Curiam.
The appeal from the order denying the motion for a new trial presents the point that the verdict was against the weight of evidence. The controversy turned- upon the question whether the plaintiffs or the defendants told the truth of the transaction between them. This issue was fairly submitted to the jury, upon the contradictory stories of the respective parties, and we perceive no reason for disturbing the verdict. In the exercise of their appropriate function, the jury accepted the version of the plaintiffs, and their finding is as clearly in conformity with the evidence as with the interests of justice. The appeal from the judgment challenges the validity of tlie appellants’ exceptions; but, notwithstanding the ingenious argument of counsel, none of them appears of sufficient plausibility even to require or to justify serious discussion. Judgment and order affirmed, with ■costs.